Name: Political and Security Committee Decision (CFSP) 2015/665 of 21 April 2015 on the acceptance of third States' contributions to the European Union CSDP Military Advisory Mission in the Central African Republic (EUMAM RCA) (EUMAM RCA/2/2015)
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  Europe;  international security;  Africa
 Date Published: 2015-04-29

 29.4.2015 EN Official Journal of the European Union L 110/13 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2015/665 of 21 April 2015 on the acceptance of third States' contributions to the European Union CSDP Military Advisory Mission in the Central African Republic (EUMAM RCA) (EUMAM RCA/2/2015) THE POLITICAL AND SECURITY COMMITTEE Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision (CFSP) 2015/78 of 19 January 2015 on a European Union CSDP Military Advisory Mission in the Central African Republic (EUMAM RCA) (1), and in particular Article 8(2) thereof, Whereas: (1) Pursuant to Article 8(2) of Decision (CFSP) 2015/78, the Council authorised the Political and Security Committee (PSC) to take the relevant decisions on the acceptance of the proposed contributions by third States. (2) Following a recommendation on the contribution offers of the Republic of Moldova ('Moldova') and Georgia by the EU Mission Commander of EUMAM RCA and the advice from the European Union Military Committee, those offers should be accepted. (3) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 1. The contribution offers of Moldova and Georgia to the European Union CSDP Military Advisory Mission in the Central African Republic (EUMAM RCA) are accepted and are considered to be significant. 2. Moldova and Georgia are exempted from financial contributions to the budget of EUMAM RCA. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 21 April 2015. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 13, 20.1.2015, p. 8.